Exhibit Syneron Medical to Announce First Quarter 2008 Financial Results on May 14, YOKNEAM, ISRAEL(Marketwire - May 05, 2008) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced that it will release its financial results for the first quarter of 2008 before market opening on Wednesday, May 14 2008. The earnings release will be available on Syneron's website at www.syneron.com. Syneron management will host a conference call and a live webcast at 8:30am (ET) on the same day. A question & answer session will follow management's discussion of events in the fourth quarter and a summary of the year. Investors and analysts may participate in the conference call on the following dial-in numbers: US (toll free): 877-545-1491 International: +1-719-325-4907 Investors and other interested parties can also access a live webcast of the conference call through the Investor Overview page on Syneron's website at www.syneron.com.
